Citation Nr: 0304379	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1957 until his retirement in December 1977.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2000, the Board denied the claim for a 
higher rating for hypertension, and remanded the remaining 
issues to the RO for further development.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The veteran died in June 2001, 
while his appeal was pending before the Court.  In August 
2002, due to the death of the veteran, the Court vacated the 
Board's September 2000 decision and dismissed the appeal for 
lack of jurisdiction.  (A December 2002 Court order amended 
the Court's August 2002 order to correct an errant date.)


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1957 to December 1977.

2.  On May 24, 2002 the Board was notified by the VA RO in 
Los Angeles that the veteran died on June [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

